Exhibit 10.3


[raytheongreya02.jpg]
 
Thomas A. Kennedy
 
Raytheon Company
 
Chairman & Chief Executive Officer
 
870 Winter Street
 
781.522.6400 tel
 
Waltham, Massachusetts
 
781.522.6401 fax
 
02451 USA
 
 
tkennedy1@raytheon.com
 
 





January 23, 2015


Frank R. Jimenez




Dear Frank:
Your offer letter dated December 16, 2014 incorrectly captured certain elements
of your stock ownership guidelines and Change in Control benefits. Below please
find the corrected details pertaining to these elements.
•
You will be required by the end of your fifth (5th) year in an elected officer
capacity to own a minimum of two (2x) times base salary in the form of Raytheon
equity. In addition, there is a requirement that each elected officer holds
shares of Company "stock owned outright" with a value of at least 1x base
salary. Company stock owned outright includes the following Company securities:
outright share purchases, shares from restricted stock/unit vestings or acquired
upon option exercises; and vested shares or share equivalents in any Company
retirement plan (e.g., 401(k), Deferred Compensation Plan).



•
You will be entitled to a Change in Control Severance Agreement which would
provide you with severance benefits equal to one (1) times your annual base
salary and target bonus as of the date of the change in control in the event of
a change in control of the company as set forth in the attached draft agreement.
Please note that the Change in Control Severance Agreement is structured to
require both a change in corporate ownership and a loss of employment as those
terms are defined in the draft agreement.



If you have any questions or need additional information, please contact Randa
Newsome directly at 781.522.5097.


Sincerely,


/s/ Thomas A. Kennedy
Thomas A. Kennedy




Acknowledged:


/s/ Frank R. Jimenez
Frank R. Jimenez


January 30, 2015



